DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims to include limitations not previously considered.  Support for the new limitations is found in the original filing.  
The amendments to the claims distinguish the instant claims from those of previously co-pending 16641005 a latter filed application.  As such the obviousness double patenting rejections are withdrawn.  
After further search and consideration allowable subject matter has been identified.

Allowable Subject Matter
Claims 1-2, 5, 7, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not include the claimed emulsifier with the claimed HLB value.  The prior art previously cited while including various additives which may serve or function as a detergent, surfactant or emulsifier are in fact not used for their emulsifying properties and consequently differ materially from the instantly claimed emulsifier with an HLB value of 12-16.  The remarks filed 8/26/22 are persuasive.  There is no reason or motivation to modify the teachings of the prior art to include an emulsifier having an HLB of 12-16.   The prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant   must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771